Let me first extend sincere
congratulations to you, Sir, as the new President of the
General Assembly. I am confident that your rich
diplomatic experience and the reputation you enjoy will
play an important role in leading the Assembly’s work.
I would also like to give credit to Mr. Didier Opertti
of Uruguay for the great skill and persistence he showed
in presiding over the work of the fifty-third session of the
General Assembly.
May I also welcome the three new Member States of
our Organization, Kiribati, Nauru and Tonga. The United
Nations is richer for their membership.
We are only one year away from the Millennium
Assembly, an event whose symbolism should inspire us
to strive harder to achieve all the goals of the
Organization. In looking forward to the challenges of the
future, our countries also realize that the world continues
to hold many dangers. It has been rightly said that
globalization has two faces. While accounting for an
increasingly complex web of linkages across the full
spectrum of human endeavour, it has also led to increased
alienation and, in some cases, disparity. Quite clearly, the
United Nations is at the forefront of efforts to address and
reconcile these complex processes. The struggle to raise
and improve the quality of life of the hundreds of
millions who continue to suffer the anguish of poverty,
the protection of our precious environment, the
strengthening of democracy and the protection of human
rights, responding effectively to natural disasters, further
13


progress in disarmament and dealing properly with security
crises as they arise all continue to occupy us.
Having mentioned the issue of security, allow me to
observe that the situation in South-Eastern Europe has come
full circle with the return of the epicentre of the crisis to
the Federal Republic of Yugoslavia and Kosovo, where it
started more than a decade ago. The military intervention
of the international community, supported by all the
countries of the region, including Croatia, must now be
followed up with an appropriate political response. Just as
we joined the international community in condemning
violations of human rights, it is clear that energies must
now be concentrated on building a lasting and just peace.
With regard to the security issue of Prevlaka, as with
other matters resulting from the aggression and territorial
pretensions of the Federal Republic of Yugoslavia, bilateral
negotiations have been unsuccessful. The simple reason is
that the Federal Republic of Yugoslavia does not wish to
accept Croatia's internationally recognized borders. Only
when the Federal Republic of Yugoslavia accepts Prevlaka
as a purely security-related issue instead of considering it
a territorial dispute, and refrains from abusing this issue in
internal Serbian-Montenegrin relations, will a solution be at
hand. The opening of border crossings with the Republic of
Montenegro has, by allowing for the freedom of movement
of people and goods, significantly contributed to regional
stability and helped the democratic transformation of
Montenegro.
Croatia has proposed the establishment of a bilateral
security regime as a follow-up to the present one
administered by the United Nations Mission of Observers
in Prevlaka (UNMOP). Whether as a result of successful
bilateral negotiations with the Federal Republic of
Yugoslavia, of a Security Council resolution or even of
unilateral action consistent with the rights and duties of
Croatia under international law, the UNMOP mandate
should be terminated soon. Further prolongation of the
mandate will only serve those who wish to stall
negotiations indefinitely, which is contrary to good-
neighbourly relations and the interests of stability in the
wider region.
The key legal issue arising from the disintegration of
the former Socialist Federal Republic of Yugoslavia
remains that of succession. As long as this matter is
unresolved, the prospects for lasting normalization in the
region will be hampered for all the successor States.
Responsibility for this state of affairs lies squarely with the
Federal Republic of Yugoslavia, which keeps rejecting the
conclusions of the United Nations/European Union
Conference on the Former Yugoslavia, as well as the
relevant resolutions of the Security Council and the
General Assembly. Only if rooted in this existing body of
international law and authority can the question of
succession be resolved. Pending a full resolution of this
issue, the normal economic processes that might
otherwise promote stability and cooperation cannot have
a positive effect, either on the region or on bilateral
relations.
Over the past year, Croatia has persevered in its
determination to enlarge and enrich the content and scope
of its special bilateral relations with Bosnia and
Herzegovina. I am particularly pleased to be able to
inform the Assembly that we have recently resolved one
of the hitherto open questions in our relations with Bosnia
and Herzegovina: an agreement has been signed settling
the issue of our common border.
Croatia will continue both to support the
implementation of the Dayton agreements regarding
Bosnia and Herzegovina and to maintain its commitment
to ensuring the rights of the Croats, as the least numerous
of its three constituent peoples.
Following a slow initial response, there has been a
proliferation of both national and multinational initiatives
throughout the second half of the 1990s aimed at ensuring
long-term stability in South-Eastern Europe. The new
Stability Pact for South-Eastern Europe builds upon the
sound foundation provided by the prospect of the
inclusion of the States of the region in the Euro-Atlantic
integration processes. However, its success will depend
upon an individual evaluation of the progress being made
by the respective States, an evaluation which should be
based upon simple, clear and transparent criteria.
My country has welcomed the Pact as an important
development involving all the relevant international actors
and seeking a comprehensive solution. In the view of
Croatia, the strengths of the Pact — provided that it is
implemented to the letter — are, first, its
comprehensiveness and, secondly, its vision of integrating
the participating States into the Euro-Atlantic structures.
In this way, we hope that it will marshal the hitherto
dispersed energies of the international community. Croatia
lends its full support to the process related to the Pact and
reiterates its determination to continue to take an active
role in its implementation.
14


The joint success of the United Nations and the
Croatian Government in peacefully reintegrating the
previously occupied part of eastern Croatia early last year
has been followed by the gradual return of displaced
persons to their homes, not only in that region, but also to
other areas of Croatia. It is a complex process involving the
return of Croats to their homes in the previously occupied
areas, and the return of Croatian Serbs to their homes from
other countries and from eastern Croatia to other parts of
the country.
While the difficult economic circumstances,
particularly in the areas of return, are certainly not helping
the process, they are affecting all citizens equally. In spite
of these objective circumstances, the national Programme
for the Return and Accommodation of Displaced Persons,
Refugees and Exiled Persons is being successfully
implemented and has resulted in the return of 65,000
Croatian Serbs.
Croatia maintains intensive relations with the
International war crimes Tribunal for the former
Yugoslavia. It has taken numerous steps, from providing
documentation and access to alleged crime sites to assisting
in the voluntary surrender of indicted persons to the
Tribunal. Whenever a legal dispute has arisen, Croatia has
sought ways of resolving it through proceedings within the
Tribunal Chamber itself. However, while it has lent its full
support and cooperation to the Tribunal, Croatia is not fully
satisfied with the results to date. Indictments issued so far
do not adequately reflect the true nature and scope of the
war crimes committed by different sides in the conflict. The
unusual delay in bringing persons in custody before the
court — in some cases more than two years, despite the
initial assurances of speedy trials — has not strengthened
the Tribunal's credibility.
No one has been charged for the crimes committed
against Bosnian Croats — despite assurances given as long
ago as the Dayton negotiations — and no one has been
sentenced for crimes committed during the aggression
against Croatia, despite ample evidence and 14,000 deaths.
Allow me to repeat what I have said on previous
occasions in this forum. The Federal Republic of
Yugoslavia continues to harbour the notorious war criminal
Mile Martic and the perpetrators of the most heinous war
crimes committed in Vukovar — Mrksic, Sljivancanin and
Radic. Its stance overtly defies the will of the Security
Council, the international community and justice in general.
It also poses a big obstacle to the reconciliation process.
We have witnessed tremendous advances during the
twentieth century. However, many challenges remain,
particularly if we are to eradicate poverty, protect our
environment, and promote and achieve sustained social
development and economic growth.
The recent important deliberations and work of the
Economic and Social Council have confirmed that the
Council is an important forum for addressing the manifold
issues arising from globalization. Croatia believes that
implementation of the negotiated outcomes in the broad
subject areas of sustainable development is the key to
promoting the global agenda of leaving a healthy planet
Earth for future generations to enjoy. The system of
international conferences, now undergoing their five-year
reviews, and the United Nations system as a whole, have
a leading role to play in this regard. It is with all these
factors in mind that Croatia has chosen the Economic and
Social Council as the first principal body to which to
present its candidature.
Our hopes and goals for the future notwithstanding,
the world is still encumbered with the legacies of the
twentieth century. The scourge of war and all that violent
conflicts bring with them are still a clear and ever-present
concern. The United Nations must be ready to cope with
these challenges. This inevitably requires reform of the
Organization. There is, of course, a broad consensus
about the need for reform, but as always, the devil is in
the details. The United Nations needs to have mechanisms
at its disposal to address the issues arising from the new
international order in a timely and efficient manner. The
reforms within the competency of the Secretary-General
are moving ahead. The Member States should now grasp
the symbolism of the new millennium in order to
conclude the reform process.
The reform of the Security Council remains stalled.
The primary task of the Council, the maintenance of
international peace and security, makes its representation
and transparency, and hence its reform, highly important.
Questions related to mine clearance and to the
destruction of anti-personnel and other types of mines are
a matter of special concern to Croatia. In spite of the fact
that much work is being done to alleviate this problem,
hundreds of thousands of mines still lie scattered over
6,000 square kilometres of Croatia's territory. Having
ratified the Ottawa Convention last year, Croatia was
pleased to host a regional conference on anti-personnel
mines in Zagreb in July this year and thus share its
15


experience and expertise directed at ridding the world of
these terrible weapons.
The United Nations is best known for its peacekeeping
role around the world. Croatia, which has hosted five
separate peacekeeping operations on its territory, has in
recent weeks taken on the role of a contributor of
peacekeepers. As we have announced in the past, through
its participation in the United Nations mission in Sierra
Leone Croatia will now be able to repay in kind the good
deeds previously bestowed on it. The Croatian Government
is honoured by this responsibility and is confident that its
soldiers will be exemplary members of the United Nations
force. Additionally, we welcome the evolutionary
developments in the area of peacekeeping, from the use of
civilian police and preventive forces to the “White
Helmets” proposal.
The promotion and protection of human rights requires
constant vigilance and effort by all responsible
Governments. The Croatian Government, through its
National Committee for Human Rights Education, in
cooperation with the United Nations Educational, Scientific
and Cultural Organization (UNESCO) and experts from the
Council of Europe, is preparing a national programme on
human rights education targeting schoolchildren at the
primary and secondary levels.
Croatia continues to follow closely the progress being
made towards establishing an International Criminal Court.
The establishment of an efficient, permanent International
Criminal Court will be a milestone in the march towards
the universal protection of human rights and the rule of
law. Croatia has signed the Statute of the Court and looks
forward to other States doing so, too, so that this great
achievement of the international community can commence
its operation as soon as possible.
The present session of the General Assembly will be
vital in preparing for the coming Millennium Assembly. It
is important that this Assembly be well prepared so that it
is an event of substance rather than of ceremonial character.
Croatia hopes that it will be a real crossroads and that it
will succeed in providing guidelines for a better and more
tolerant world in the coming millennium.
Allow me to conclude by noting that Croatia is
looking forward to the work of the fifty-fourth session,
hopeful that it will bring further progress in addressing the
challenges and grasping the opportunities of our times.








